                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:19-cv-01650-PSG (AFM)                                         Date: December 2, 2019
Title      Joshua Kane Smith v. C. Koenig



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Petitioner:                  Attorneys Present for Respondent:
                      N/A                                                 N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE WHY STAY SHOULD NOT BE
VACATED

        On July 11, 2019, the Court granted Petitioner’s motion for a stay on the condition that
he withdraw the unexhausted claim from the petition. On October 18, 2019, after Petitioner
withdrew his unexhausted claim, the Court directed Petitioner to file status reports detailing
his efforts to exhaust his state remedies with regard to that claim. Petitioner was cautioned that
unexcused delay in exhausting his state remedies could result in an order vacating the stay.
Petitioner’s first status report was due on or before November 15, 2019. (ECF No. 18.)

       As of the date of this order, Petitioner has failed to file a status report. In addition,
reference to the docket of the California Supreme Court does not reveal any filing by Petitioner
after 2017. See http://appellatecases.courtinfo.ca.gov. Based upon the record, then, it appears
that Petitioner has failed to file a petition presenting his claim to the California Supreme Court
as required.

       Petitioner is directed to show cause why the stay entered in this case should not be
vacated. Specifically, on or before December 23, 2019, Petitioner shall file and serve a
response clearly stating whether he has filed a petition in the California Supreme Court and, if
not, explain why he has failed to do so. If Petitioner alleges that he has filed such a petition,
he shall include a copy of the proof of service and a copy of the prison mail log showing
outgoing mail from Petitioner. If Petitioner is unable to produce the foregoing, he shall file a
declaration under penalty of perjury detailing his efforts to present his claims to the California


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:19-cv-01650-PSG (AFM)                                    Date: December 2, 2019
Title      Joshua Kane Smith v. C. Koenig


Supreme Court. Absent good cause, Petitioner’s failure to diligently exhaust his state remedies
may result in an order vacating the stay and ordering briefing on the three exhausted claims
presented in the petition.

        It is so ordered.




                                                                                           :
                                                              Initials of Preparer        ib




CV-90 (03/15)                       Civil Minutes – General                          Page 2 of 2
